DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7, 10-11, and 13-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 10-11, and 13-21 have been considered but are not persuasive.
The applicants have amended the claims with incorporation of the features of now canceled claims 2 and 12 into independent claims 1, 7, and 11.  

The applicants have amended the claims with the changes including at least a pair of metallic molds that are connected to another in postive3 locking manner via connection areas and further of the plastic carriers that are also assembled and connected to one another in a positive locking manner.
The applicants have argued the positively locking manner between two plastic carriers are noted.  In this regards, the features of the plastic carriers which are seen as adjacent mold elements in the molding arts.  Here, after further consideration of the claimed invention, it is noted that the following prior art references include:
Story (US 6780362) regarding modular mold and die assembly.
Lipscomb (US 3431601) wherein adjacent molds having positive locking mechanism to each other.
McRoskey (US 2014/0175698) see modular features with alignment/locking features 20, 28.
Ray (US 2013/0001831) regarding concrete form having adjacent mold elements 22, 24, with positive locking features for the adjacent element, see Figs. 3 and 4.

Here, the applicants have argued concerning the positive locking manner between the metallic molds and also between the plastic carriers.  Here, the concept of ensuring said mold plates located at the claimed position be connected via positive locking mechanism is known in the molding arts.  Further, Kupf reference teaches one particular manner of affixing two adjacent elements of the mold.  Further, the Ray reference teaches of mold forms that include interlocking the adjacent mold elements via positive manner which can be applied to the adjacent mold elements of both the plastic carrier and mold elements of Kupf.  As it would have been obvious to further duplicate this locking mechanism already taught in Kupf to the molds and the carrier pieces in ensuring the mold elements are aligned and interlocked.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7, 10-11, 13, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumpf et al. (US 2014/0339395) in view of Kupf et al. (U.S. Patent 4,295,628) and Ray (US 2013/0001831).

In regards to claims 1, 3, 5, 7, and 10, Kumpf et al. disclose an injection mold tool (paragraph [0002]) inserted into an injection molding machine (paragraph [0051]), the mold tool comprising a metallic contour mold 2 adhesively bonded (paragraph [0013]) to a plastic carrier backing 3 formed by 3D printing (paragraph [0011]), wherein at least two plastic carriers are assembled and connected in a positive-locking manner via connection areas (Figure 7; paragraph [0074]). 
Kumpf et al. do not explicitly disclose that at least two metallic molds are assembled and connected in a positive-locking manner via connection areas, at least two plastic carriers that are connected to one another in a positive locking manner, and do not disclose heat exchange ducts/channels in the plastic carrier and/or the contour mold.

Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected via connection areas (clearly shown as being a stepped connection between members 3 and 4; note recess 11 shown in Figure 2), and wherein the metallic molds include recesses 8, 9 for circulation of heat exchange medium.  In this case, it would have been obvious for one of ordinary skill in the to further modify Kupf with the duplication of parts regarding the locking means between all the adjacent metallic molds, which can range from at least two metallic molds, see MPEP 2144.04(VI)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kumpf et al. by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation of the mold surface for a large and/or complex shaped molded product note col. 1, lines 8-11 and col. 4, lines 16-21 of Kupf et al.), and to facilitate exchange of a damaged part of the mold tool (note col. 4, lines 22-27 of Kupf et al.). 

Regarding positive locking manner to the plastic carriers, Ray teaches of a concrete form having adjacent mold elements 22, 24, with features regarding interlocking between the adjacent elements, see Figs. 3 and 4, see also [0020].  Here, the interlocking pieces allows for attaching the shaped components, wherein, the interlocking pieces are forms that provide a modular concrete form 20 system.  Here, the concept of providing positive locking manner can be seen via the adjacent portions of the pieces 22, 24 that provide for interlocking.  The manner of interlocking the molds would further aid in aligning the mold elements.  Here, this can be applied to other adjacent mold elements such as the mold element itself, and including upon the carrier portions.  Here, one skilled in the art would recognize in applying the positive locking mechanism of Ray to the carrier and mold elements of Kump in view of Kupf in ensuring the adjacent elements of the mold are interlocked and aligned, particularly with different pieces of formed mold elements which would be applicable to the formed mold carriers.
It would have been obvious for one of ordinary skill in the art to further modify the carriers of Kumpf in view of Kupf with the additional positive locking manner for the adjacent mold elements as taught by Ray as a known manner of interlocking the adjacent elements within a mold structure.  Here, this can be readily applied to the various mold elements including the carrier and the mold itself as the pieces can be made from a modular pieces in forming the mold.

It would have been further obvious to one of ordinary skill in the art to modify the structure of Kumpf et al. by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs. Moreover, it would have been obvious to one of ordinary skill in the art to modify Kumpf et al. by providing the plastic carrier and/or the contour mold with heat exchange ducts/channels, as disclosed in Kupf et al., in order to facilitate temperature control of the mold tool during and/or after molding, as is conventional in the art.

In regards to claim 11, the teachings above in Kumpf in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Kumpf and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, regarding the metallic molds are each manufactured by 3D printing process.  In this regards, this is a process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.  Further, Kumpf teaches of the carriers being formed via 3D printing, thereby, it would have been obvious for one of ordinary skill in the art to recognize this process in forming the various parts of the mold from  this known process.

In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Kumpf reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Kumpf with the different sized thickness compared to the molds as taught by Kupf depending upon the desired construction of the assembly

In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.

In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.   See teaching by Kumpf above regarding the use of 3D printing to form the plastic carrier backing.



Claims 1, 3-5, 7, 10-11, 13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lomasney et al. (US 2018/0071980) in view of Kupf et al. (U.S. Patent 4,295,628) and Ray (US 2013/0001831).
In regards to claims 1, 3, 5, 7, and 10, Lomasney et al. disclose an injection mold tool consisting of a plastic carrier/backing formed by additive manufacturing/3D printing (paragraph [0062]) and a metallic mold surface layer as a contour mold adhered (paragraph [0066], “improve adhesion”) to the plastic carrier, wherein the plastic carrier includes recesses/ports/channels for flow of heat exchange (cooling) medium (paragraph [0141]). Lomasney et al. also inherently disclose a method for manufacturing such a mold tool by installing the tool in a plastic injection molding machine. Lomasney et al. further disclose that the mold may be formed of plural sections (paragraph [0137]), but do not explicitly disclose that at least two metallic molds are assembled and connected in a positive-locking manner via connection areas, nor of the plastic carriers being connected via positive locking manner.

Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected in a positive-locking manner via connection areas (clearly shown as being a stepped connection between members 3 and 4; note recess 11 shown in Figure 2), and wherein the metallic molds include recesses 8, 9 for circulation of heat exchange medium.  This positive locking mechanism between the two adjacent metallic molds can be applied each of the metallic molds as a duplication of parts.  In this case, it would have been obvious for one of ordinary skill in the to further modify Kupf with the duplication of parts regarding the positive locking means between all the adjacent metallic molds, which can range from at least two metallic molds, see MPEP 2144.04(VI)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lomasney et al. by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a positive- locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation of the mold surface for a large and/or complex shaped molded product note col. 1, lines 8-11 and col. 4, lines 16-21 of Kupf et al.), and to facilitate exchange of a damaged part of the mold tool (note col. 4, lines 22-27 of Kupf et al.). 
It would have been obvious to one of ordinary skill in the art to modify the structure of Lomasney et al. by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs.

Regarding positive locking manner to the plastic carriers and of the metallic molds, Ray teaches of a concrete form having adjacent mold elements 22, 24, with features regarding interlocking between the adjacent elements, see Figs. 3 and 4, see also [0020].  Here, the interlocking pieces allows for attaching the shaped components, wherein, the interlocking pieces are forms that provide a modular concrete form 20 system.  Here, the concept of providing positive locking manner can be seen via the portions of the pieces 22, 24 that provide for interlocking.  
The manner of interlocking the molds would further aid in aligning the mold elements.  Here, this can be applied to other adjacent mold elements such as the mold element itself, and including upon the carrier portions.  Here, one skilled in the art would recognize in applying the positive locking mechanism of Ray to the carrier and mold elements of Lomasney in view of Kupf in ensuring the adjacent elements of the mold are interlocked and aligned, particularly with different pieces of formed mold elements which would be applicable to the formed mold carriers.
It would have been obvious for one of ordinary skill in the art to further modify the carriers of Lomasney in view of Kupf with the additional positive locking manner for the adjacent mold elements as taught by Ray as a known manner of interlocking the adjacent elements within a mold structure.  Here, this can be readily applied to the various mold elements including the carrier and the mold itself as the pieces can be made from a modular pieces in forming the mold.

In regards to claim 11, the teachings above in Lomasney in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Lomasney and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, regarding that the metallic molds are each manufactured by 3D printing process.  In this regards, this is a process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.  Further, Lomasney teaches of the carriers being formed via 3D printing, thereby, it would have been obvious for one of ordinary skill in the art to recognize this process in forming the various parts of the mold from  this known process.
In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds. Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Lomasney reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Lomasney with the different sized thickness compared to the molds as taught by Kupf depending upon the desired construction of the assembly
In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.
In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.  See teaching by Lomasney above regarding the use of 3D printing.

Claims 1, 3-5, 7, 10-11, 13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2017/0043518) in view of Kupf et al. (U.S. Patent 4,295,628) and Ray (US 2013/0001831).
In regards to claims 1, 3, 5, 7, and 10, Narayanaswamy discloses an injection mold tool (paragraphs [0003], [0058]) consisting of a plastic carrier/backing 110, 120 formed by additive manufacturing/3D printing (paragraph [0050]) and a mold surface layer 111, 121 as a contour mold, which may be metallic (paragraph [0084]), adhered to the plastic carrier (paragraph [0046], [0050]), wherein the plastic carrier includes recesses/ports/channels 102 for flow of heat exchange (cooling) medium (paragraph [0050]). 
Narayanaswamy also inherently discloses a method for manufacturing such a mold tool by installing the tool in a plastic injection molding machine. Narayanaswamy does not explicitly disclose that at least two metallic molds are assembled and connected in a positive-locking manner via connection areas and of the plastic carriers being connected to one another via positive locking manner.

Kupf et al. disclose an injection mold tool (Figures 1-2) consisting of a backing 1 provided with heat exchange channels 2, and at least two metallic molds/surface layers 3, 4 on the backing, the metallic molds being assembled and connected in a positive- locking manner via connection areas (clearly shown as being a stepped connection between members 3 and 4; note recess 11 shown in Figure 2), and wherein the metallic molds include recesses 8, 9 for circulation of heat exchange medium.  This positive locking mechanism between the two adjacent metallic molds can be applied each of the metallic molds as a duplication of parts.  In this case, it would have been obvious for one of ordinary skill in the to further modify Kupf with the duplication of parts regarding the positive locking means between all the adjacent metallic molds, which can range from at least two metallic molds, see MPEP 2144.04(VI)(B).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Narayanaswamy by providing the metallic mold surface layer with at least two metallic molds assembled and connected together in a positive- locking manner via connection areas, as disclosed in Kupf et al., in order to facilitate formation of the mold surface for a large and/or complex shaped molded product note col. 1, lines 8-11 and col. 4, lines 16-21 of Kupf et al.), and to facilitate exchange of a damaged part of the mold tool (note col. 4, lines 22-27 of Kupf et al.). 
It would have been further obvious to a skilled artisan to modify Narayanaswamy by manufacturing the metallic mold by a 3D printing (additive manufacturing) process in the same manner that the plastic carrier is manufactured, since it is well Known and conventional to form a mold part by additive manufacturing in order to easily form the contour mold and/or to facilitate the formation of a mold part of complex shape and/or to facilitate the formation of a mold part as a prototype or for small production runs.

Regarding positive locking manner to the plastic carriers and of the metallic molds, Ray teaches of a concrete form having adjacent mold elements 22, 24, with features regarding interlocking between the adjacent elements, see Figs. 3 and 4, see also [0020].  Here, the interlocking pieces allows for attaching the shaped components, wherein, the interlocking pieces are forms that provide a modular concrete form 20 system.  Here, the concept of providing positive locking manner can be seen via the portions of the pieces 22, 24 that provide for interlocking.  The manner of interlocking the molds would further aid in aligning the mold elements.  Here, this can be applied to other adjacent mold elements such as the mold element itself, and further it would have been obvious for one of ordinary skill in the art to further provide such feature upon the carrier portions.
It would have been obvious for one of ordinary skill in the art to further modify the carriers of Narayanaswamy in view of Kupf with the additional positive locking manner for the adjacent mold elements as taught by Ray as a known manner of interlocking the adjacent elements within a mold structure.  Here, this can be readily applied to the various mold elements including the carrier and the mold itself as the pieces can be made from a modular pieces in forming the mold.

In regards to claim 11, the teachings above in Narayanaswamy in view of Kupf for claim 1 is also applicable to this claim.

In regards to claim 13, wherein the plastic carrier defines at least one recess which serves as a cooling duct, this is the same as set forth in claim 3, and further the teaching above in both Narayanaswamy and Kupf also teaches of the recess acting as a cooling duct/channel.

In regards to claim 4, applicants have amended that metallic molds are each manufactured by 3D printing process.  In this regards, this is an process of making the structure and the claimed structure itself is not limited to a particular process if other process are also capable of forming the same structure, this consideration is similar in claim 5.  Further, Narayanaswamy teaches of the carriers being formed via additive manufacturing, thereby, it would have been obvious for one of ordinary skill in the art to recognize this process in forming the various parts of the mold from  this known process.

In regards to claim 16, according to Claim 11, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  Here, the Kupf reference teaches of a carrier plate 1 having a thickness that is several times of the metallic molds 3, see Figs. 1 and 2.  While the carrier of Kupf is not of plastic, it is of a different material base compared to the molds, and thus teaches the concept of different thermal conductivity between the molds and the carriers.  Further, the Narayanaswamy reference teaches of a molds that are placed upon plastic carriers, thereby it would have been obvious for one of ordinary skill in the art to further modify the carrier of Narayanaswamy with the different sized thickness compared to the molds as taught by Kupf depending upon the desired construction of the assembly.
In regards to claim 18, according to Claim 1, wherein a thickness of the plastic carrier is at least twice a thickness of the metallic molds.  The claim limitations are the same as those set forth in claim 16 regarding the claimed thickness of the plastic carriers.  Here, the teaching for claim 16 above would also be applicable for this claim.
In regards to claim 21, the method according to Claim 7, wherein producing the plastic carrier includes creating the plastic carrier with a 3D printing process.   See teaching by Narayanaswamy above regarding the use of 3D printing.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney et al. or Narayanaswamy, in view of Kupf et al. and Ray as applied to claims 1 and 11 above, and further in view of Braymand (US 2016/0273160).
In regards to claim 15, wherein the metallic molds are fixed to one another at the connection areas by one of adhesive bonding, welding or soldering.
The prior art references do not specifically teach of connecting the metallic molds via adhesive bonding, welding, or soldering.  Instead the prior art references above teaches of the connection of the metallic molds via the positive locking mechanism that would affix the metallic mold together.
In the injection molding arts, Braymand teaches of insert with structural features for attachment, the attachment including fasteners or rivets.  Further, Braymand teaching of the use of metal blanks that can integrated into the insert and provided with location for spot welding.  In this regards, the Braymand reference teaches of an alternative in the use of fastening that includes welding for an element.  One skilled in the art would recognize in the use of welding between the metallic mold elements as a known substitute in connection between two adjacent metallic parts.
It would have been obvious for one of ordinary skill in the art to modify the connection of the metallic mold elements of Lomasney et al., or Narayanaswamy, in view of Kupf and Ray with the use of welding as taught by Braymand to affix the metallic molds together as it is a known alternative means for fastening between adjacent metal parts.
In regards to claim 17 (which is dependent upon claim 1), the claim limitations are the same as in claim 15 above.  See the teaching and combination of the references as set forth above for claim 15. 

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney et al., or Narayanaswamy, in view of Kupf et al. and Ray as applied to claims 1 and 11 above, and further in view of Gromotka (US 2010/0320694).
In regards to claim 14, dependent upon claim 11, wherein the at least one connection area comprise a keyhole-shaped recess in a first of the metallic molds, and a counter piece having a shape corresponding to the recess of the first of the metallic molds extending from a second of the metallic molds for being received in the recess of the first of the metallic molds.
In regards to the key hole shaped recesses and corresponding counter piece for the connection area between the metallic molds, see teaching by Gromotka, see [0038], Fig. 2B, regarding the use of bringing molds 609 together, and utilizing keys 604 that mate with key holes, slots, or receivers 605 to ensure alignment of the components, 609, 601.  Here, it is known in the molding arts for the connection of mold parts, particular through use of key hole shaped recesses (key holes, slots, receivers) that are used in relation to the counter piece (keys 604).
It would have been obvious for one of ordinary skill in the art to modify and incorporate the positive connection means of Lomasney or Narayanaswamy in view of Kupf and Ray with the use of the keyhole shaped recess and counter piece as taught by Gromotka as a known locking connection between mold elements.

In regards to claim 19, dependent upon claim 1, the claimed features are the same as set forth in claim 14.  See teaching above for claim 14 that is also applicable for this claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lomasney, or Narayanaswamy, in view of Kupf and Ray as applied to claim 7 above, and further in view of either McCarthy et al. (US 2018/0370080; paragraph [0070]) or Yeung et al. (U.S. Patent 5,641,448; col. 3, lines 2-8).
In regards to claim 20, the method according to Claim 7, wherein producing the plastic carrier includes injecting plastic for the plastic carrier directly onto the metallic contour mold.
Either Lomasney et al., or Narayanaswamy, in combination with Kupf et al. and Ray, as described above, suggest the method for manufacturing a mold tool substantially as claimed, except for injecting the backing onto the contour mold.

Each of McCarthy et al. and Yeung et al. disclose that it was equivalent in the art to inject (backfill, or “investment’) a backing onto a mold surface layer to provide a two- part adhered mold tool, as compared with providing a separate mold backing and mold surface layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify either Lomasney et al. or Narayanaswamy with the features of Kupf et al. and Ray, and further by injecting the backing directly onto the contour mold since such was equivalent in the art to providing a separate mold backing to be adhered to the contour mold, as suggested by either McCarthy et al. or Yeung et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744